[image_001.jpg]

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

Executive Employment Agreement ("Agreement") is made and effective this 1st day
of January, 2014 by and between View Systems, Inc., a Nevada corporation whose
principal place of business is 1550 Caton Center Drive, Baltimore, MD 21227 (the
"Company") and Gunther Than ("Executive").

 

WHEREAS, the Company wishes to assure itself of the benefit of Executive's
services, experience and loyalty, and Executive has indicated his willingness to
provide his services, experience and loyalty on the terms and conditions set
forth herein:

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the parties hereto agree as follows:

 

1. Employment.

 

Subject to approval of its board of directors, Company hereby employs Executive
as its President and Chief Executive Officer and Executive hereby accepts such
employment in accordance with the terms of this Agreement. In the event of any
conflict or ambiguity between the terms of this Agreement and terms of
employment applicable to regular employees, the terms of this Agreement shall
control. Election or appointment of Executive to another office or position,
regardless of whether such office or position is inferior to Executive's initial
office or position, shall not be a breach of this Agreement.

 

2. Duties of Executive.

 

The duties of Executive shall include the performance of all of the duties
typical of the office held by Executive and such other duties and
responsibilities as may be assigned by the Chairman of the Board of Directors
(the "Chairman") and/or the directors of the Company.

 

3. Exclusivity.

 

(a) Executive shall faithfully, industriously, and to the best of Executive’s
ability, serve the Company, shall in all respects conform to and comply with the
lawful and reasonable directions and instructions given to him by the Directors
and Officers of the Company having authority over him and shall perform all
duties in a professional, ethical and businesslike manner and promote and serve
the interests of the Company.

 

(b) Executive shall not engage in activities which would interfere significantly
with his faithful performance of his duties hereunder. Executive may engage in
other professional activities or be involved in other businesses as long as they
do not conflict or interfere with his ability to serve in his capacity for the
Company.

 

4. Compensation.

 

Executive shall be paid compensation during this Agreement as follows:

 

(a) A base salary of $20,000.00 per month, payable in form of cash or shares of
the Company’s shares as agreed upon. This base salary may be adjusted from time
to time by the Company’s board of directors or a committee of the Company’s
board of directors; provided that the base salary shall not be less than the
initial base salary, unless the parties mutually agree otherwise.

 

(b) An incentive bonus to be determined by the Board of Directors of Company
based upon Company's performance and the results achieved by Executive in his
job performance.

   

 



(c) Options, to purchase shares of Company Common Stock, such Options to accrue
and to be granted in the event that Executive is employed and according to a
pre-determined schedule. The Options shall be earned and vest in Executive in
accordance with a set schedule to be decided by the Board of Directors (BoD).

 

(d) A per annum[1] payment[2] of at least 1,600,000 shares of common stock and
additionally whatever the BoD may give a bonus or additional at their discretion
in exchange for the non-compete provisions contained in paragraph 7 below.

 

(e) In the event of a change in control of the BoD or a buyout or a takeover or
substantial change of management structure Mr. Than will receive a minimum of
three years salary and plus 4.8 million common shares of unrestricted S8 stock
or the equivalent in cash at Mr. Than’s discretion.

 

5. Benefits.

 

(a) Expense Reimbursement. Executive shall be entitled to reimbursement for all
reasonable expenses, including travel and entertainment, incurred by Executive
in the performance of Executive's duties. Executive will maintain records and
receipts. If employee does not get a regular payroll in cash form all expenses
relating to health care, transportation and living expenses including food, rent
and reasonable living costs shall be paid by the company.

 

(b) Benefit Plans. Executive shall be entitled to participate in such employee
benefit plans as Company shall establish for Executives from time to time.

 

6. Rights to Work Product.

 

In consideration of Executive's original and continuing employment under this
Agreement, it is agreed and understood that Executive shall disclose to Company
all inventions, improvements, designs, information, reports, studies, other
tangible or intangible material of any nature whatsoever produced or as a result
of any of the services performed by Executive hereunder and all copies of any of
the foregoing. Executive hereby irrevocably grants, assigns, transfers and sets
over unto Company all right, title and interest of any kind, nature or
description in and to the above referenced work product and Executive shall not
be entitled to make use of the work product except as may be expressly permitted
in this Agreement. Executive agrees to execute: (i) any and all documents and;
(ii) provide all such assistance, as is reasonably requested by Company in
connection with the registration and protection by litigation or otherwise of
any patents, copyrights, trademarks or other proprietary rights in the work
product produced hereunder (including any reissues thereof).

 

7. Confidential Information and Noncompetition.

 

(a) Confidential Information. Executive recognizes that the services to be
performed by him/her hereunder are special, unique and extraordinary in that, by
reason of his employment hereunder, he may acquire or has acquired confidential
information and trade secrets concerning the operation of the Company, the use
or disclosure of which could cause Company substantial loss and damages that
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, in consideration of Executive's original and continued
employment by Company in a capacity in which he may receive or contribute to the
production of confidential information, and the payment specified in paragraph
4d above, Executive agrees and acknowledges that all tangible and intangible
information obtained or developed, and in connection with the performance of
this Agreement (including information developed by Executive as part of his/her
performance of services) which is so designated by Company, shall be considered
to be confidential and proprietary information which contains valuable business
information and trade secrets of company relating to its business practices and
critical to its competitive position in the marketplace.

 

(i) Information publicly known that is generally employed by the trade at or
after the time Executive first learns of such information, or generic
information or knowledge which Executive would have learned in the course of
similar employment or work elsewhere in the trade, shall not be deemed part of
the company confidential information.

 

(ii) All notes, materials or records, of any kind, in any way incorporating or
reflecting any of the Company confidential information shall belong exclusively
to Company and Executive agrees to turn over all copies of such materials in his
control to Company upon termination of this Agreement.

   

 



(iii) Executive agrees during the term of this Agreement and thereafter to hold
in confidence and not to directly or indirectly reveal, report, publish,
disclose or transfer any of the Company confidential information to any person
or utilize any of the Company confidential information for any purpose, except
in the course of his/her work for the Company.

 

(iv) Executive agrees to notify Company promptly and in writing of any
circumstances of which Executive has knowledge relating to any possession, use
or knowledge of any portion of the Company confidential information by any
unauthorized person.

 

(b) No Competing Employment. In consideration of the payment specified in
paragraph 4(d) above, for so long as Executive is employed by Company, and for
one calendar year following termination of this Agreement, Executive shall not,
unless he receives prior written consent from the Board of Directors, directly
or indirectly, own an interest in, manage, operate, join, control, lend money or
render financial or other assistance to or participate in or be connected with,
as an officer, employee, partner, stockholder, consultant or otherwise, any
individual, partnership, firm, corporation or other business entity that
materially competes with the Company. This covenant shall survive termination of
this Agreement.

 

(c) No Interference. In consideration of the payment specified in paragraph 4(d)
above, during the term of this Agreement, and for one calendar year following
termination of this Agreement, Executive shall not, whether for his own account
or for the account of any other individual, partnership, firm, corporation, or
other business organization (other than the Company), intentionally solicit,
endeavor to entice away from Company or otherwise interfere with the
relationship of Company with any person who is employed by or otherwise engaged
to perform services for Company (including, but not limited to, any employees of
Company's venture partners and independent sales representatives or
organizations) or any person or entity who is, or was within the then most
recent twelve (12) month period, a customer or client of the Company. This
covenant shall survive termination of this Agreement.

 

8. Term and Termination.

 

(a) The Initial Term of this Agreement shall commence on the effective date
noted above and it shall continue in effect unless terminated by either party
upon ninety (90) days written notice.

 

(b) This Agreement and Executive's employment may be terminated by Company at
its discretion at any time, provided that if the termination is without cause,
for a period of three years following such termination, Executive shall be paid
his base salary and a bonus for each of the three years equivalent in value to
the bonus received in the year prior to his termination.

 

(c) This Agreement may be terminated by Executive at Executive's discretion by
providing at least ninety (90) days prior written notice to the Company. In the
event of termination by Executive pursuant to this subsection, Company may
immediately relieve Executive of all duties and immediately terminate this
Agreement, provided that company shall pay Executive the compensation Executive
has earned hereunder to the termination date included in Executive's original
termination notice.

 

(d) In the event Company is acquired, or is the non-surviving party in a merger,
or sells all or substantially all of its assets, this Agreement shall not be
deemed terminated as a result thereof.

 

9. Notices.

 

Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight deliver services:

 

If to Company:

 

View Systems, Inc.

1550 Caton Center Drive

Baltimore, MD 21227

   

 



If to Executive:

 

Gunther Than

22454 Hillcrest Circle

Golden, Colorado 80401

 

10. Entire Agreement.

 

This Agreement constitutes the entire Agreement between the parties with respect
to the subject matter hereof and supersedes and merges all prior proposals,
understandings and all other agreement, oral or written between the parties
relating to such subject matter. Each party hereby acknowledges that it has not
entered into this Agreement in reliance upon any representation made by the
other party and not embodied herein.

 

11. Headings.

 

Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.

 

12. Assignment.

 

(a) By Executive. Neither this Agreement nor any right, duty, obligation or
interest hereunder may be assigned or delegated by Executive without the prior
express written approval of Company, which may be withheld by Company at
Company's absolute discretion.

 

(b) By Company. This Agreement and all of Company's rights and obligations
hereunder may be assigned, delegated or transferred by it to (i) any venture
partner of Company or to any parent, subsidiary or affiliate of any venture
partner, or (ii) any business entity which at any time by merger, consolidation
or otherwise acquires all or substantially all of the assets of the Company or
to which Company transfers all or substantially all of its assets. Upon such
assignment, delegation or transfer, any such partner, parent, subsidiary,
affiliate or other business entity shall be deemed to be substituted for all
purposes as the Company hereunder.

 

(c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of Company and
Executive's heirs and the personal representatives of Executive's estate.

 

13. Severability.

 

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 

14. Miscellaneous.

 

(a) This Agreement may not be modified or altered except by a written instrument
executed by both parties.

 

(b) The parties agree that each provision in this Agreement is deemed equally
essential to each party.

 

(c) The failure of either of the parties to insist upon strict performance of
any of the provisions of this Agreement shall not be construed as the waiver of
any subsequent default of a similar nature.

 

(d) Either party shall be excused from performance and shall not be liable for
any delay in deliver or for non-delivery, in whole or in part, caused by the
occurrence of any contingency beyond the control of the parties.

   

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



View Systems, Inc.   Executive  dr maassen signature [image_002.jpg]    G
Signature - Darker [image_003.jpg] Chairman of the Board   President & CEO Dr.
Martin Maassen   Gunther Than

 

 

 

[1] Accrued from the beginning of the calendar year and payable in whole
regardless of length of service for the year and at any time during the year.

[2] Payable upon request

   

